Citation Nr: 1753625	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-11 607a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before a Veterans Law Judge by videoconference in October 2015.  A transcript of the hearing is of record.  In a May 2017 Board letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C. § 7101(c) (2012), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claim.  The Veteran responded in May 2017 that he did not wish to appear at another Board hearing.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.

In January 2016, the Board previously remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board regrets further delay, a review of the claims file reveals that these matters must be remanded once again for compliance with the Board's prior remand instructions, which require further AOJ action.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran asserts that his diabetes mellitus, type II, ischemic heart disease, and chronic lymphocytic leukemia are related to service.  Specifically, the Veteran testified that he was exposed to herbicides either in Thailand or Vietnam.  The Veteran's military personnel records confirm the Veteran's service in Thailand while stationed at Udorn Royal Thai Airforce Base (RTAFB) from November 1968 to September 1969.  The Veteran also testified that he was stationed at Korat Air Base.  Additionally, the Veteran testified that he completed over 50 missions to Cam Ranh Bay and Da Nang, Vietnam during active service to assess and repair damaged aircrafts. 

The Board remanded these matters in January 2016 in order for a search to be accomplished with the U.S. Army and Joint Services Records Research Center (JSRRC) to verify (1) the Veteran's participation in flight missions to Vietnam during service and (2) the likelihood that the Veteran's military duties were such that would require him to travel on missions to Vietnam to assess and repair damaged aircrafts.  Upon review of the record, the Board finds the AOJ did not comply with the Board's directives to verify the Veteran's assertions that he participated in flight missions to Vietnam as directed by the Board in January 2016.  Indeed, the August 2016 formal finding of Agent Orange exposure sent to the Veteran does not list a single effort made in order to obtain the information necessary to corroborate the Veteran's allegation.  

Moreover, the Veteran's military personnel records confirm the Veteran was station in Thailand from November 1968 to September 1969 at Udorn RTAFB with the 11th Tac Recon Sq.  The Veteran has also asserted that he was stationed at Korat Airbase in Thailand.  The January 2016 Board remand directed the AOJ to verify the Veteran's exposure to herbicides in Thailand.  In this case, the AOJ was to take all appropriate steps, including contacting the JSRRC, to verify whether the Veteran was exposed to herbicides during service with a military occupational specialty of aircraft and engine mechanic while stationed in Thailand at Udorn RTAFB from November 1968 to September 1969.  Upon review of the record, the Board notes there is no indication the AOJ requested such verification consistent with VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H (updated August. 7, 2015) (formerly M21-1MR, part IV, Subpart ii, Ch. 2, Section C-10-q) ("M21-1MR").  Because the Board's remand instructions have not been complied with, these issues must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Joint Services Records Research Center (JSRRC) and request that the JSRRC verify whether the Veteran was exposed to herbicides at any time from November 1968 to September 1969 while he was assigned to Udorn RTAFB, Thailand with the 11th Tac Recon Sq.  A copy of the request(s) to the JSRRC and the responses must be included in the claims file. 

Specifically, the AOJ should send a request verification of the following:

(a) Determine whether the Veteran participated in flight missions to Vietnam.  This request should include the likelihood that a Veteran with the military occupational specialty (MOS) of aircraft and engine mechanic would be brought on missions to Vietnam to assess and repair damaged aircrafts. 

(b) Determine whether the Veteran could have been exposed to herbicides during service in Thailand with the MOS of aircraft and engine mechanic at Udorn RTAFB.  This request should include the information presented in the evidence submitted by the Veteran, including the Veteran's assertions that his MOS as an aircraft maintenance specialist involved him running (mounting and dismounting aircraft) on the perimeter trim pad at, within 50 feet of patrolling security.  See e.g., September 2016, Correspondence.  Also, this request should include the Veteran's assertions that he walked by drums of Agent Orange the way to his duty station on the flight line.  See  October 2015 Board Hearing Transcripts.  

(c) Provide the histories of the Veteran's unit(s) between November 1968 and September 1969 while the Veteran served at the Udorn Royal Thai Air Force Base in Thailand. 

2.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review correspondence with JSRRC to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




